CUSHING FUNDS TRUST SECONDAMENDMENT TO THE CUSTODY AGREEMENT THIS SECOND AMENDMENT dated as of the 28th day of November, 2012, to the Custody Agreement, dated as of August 30, 2010, as amended April 2, 2012 (the "Agreement"), is entered into by and between CUSHING FUNDS TRUST f/k/a CUSHING MLP FUNDS TRUST, a Delaware statutory trust(the “Trust”) and U.S. BANK, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add The Cushing Renaissance Advantage Fund and its fees, and to change the name of Trust; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Effective June 4, 2012, Cushing MLP Funds Trust became known as Cushing Funds Trust, a Delaware statutory trust.Accordingly, all references to Cushing MLP Funds trust in the Agreement were replaced with Cushing Funds Trust. Amended Exhibit C is hereby superseded and replaced with Amended Exhibit C attached hereto. Exhibit D is hereby superseded and replaced with Amended Exhibit D attached hereto. Exhibit D-1, fees for The Cushing Renaissance Advantage Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. CUSHING FUNDS TRUST U.S. BANK, N.A. By:/s/ Jerry V. Swank By:/s/ Michael R. McVoy Printed Name: Jerry V. Swank Printed Name: Michael R. McVoy Title: President Title: Senior Vice President 11/20/12 1 Amended Exhibit C to the Custody Agreement Separate Series of Cushing Funds Trust Name of Series The Cushing MLP Premier Fund The Cushing Royalty Energy Income Fund The Cushing Renaissance Advantage Fund 11/20/12 2 Amended Exhibit D to the Custody Agreement DOMESTIC CUSTODY SERVICES ANNUAL FEE SCHEDULEat August, 2010 – Fees for The Cushing MLP Premier Fund and The Cushing Royalty Energy Income Fund Annual Fee Based Upon Market Value Per Fund* .40 basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ /book entry DTC transaction/Federal Reserve transaction/principal paydown $ /U.S. Bank repurchase agreement transaction $ /short sale $ /option/future contract written, exercised or expired $ /mutual fund trade/Fed wire/margin variation Fed wire $ /physical security transaction $ /disbursement (waived if U.S. Bancorp is Administrator) $ /segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus 2. Chief Compliance Officer Support Fee* § $ /year Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. 11/20/12 3 Amended Exhibit D (continued) to the Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE at August, 2010 – Fees for The Cushing MLP Premier Fund and The Cushing Royalty Energy Income Fund Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Lebanon All $ Australia All $ Lithuania All $ Austria All $ Luxembourg All $ Bahrain All $ Malaysia All $ Bangladesh All $ Mali* All $ Belgium All $ Malta All $ Benin* All $ Mauritius All $ Bermuda All $ Mexico All $ Botswana All $ Morocco All $ Brazil All $ Namibia All $ Bulgaria All $ Netherlands All $ Burkina Faso* All $ New Zealand All $ Canada All $ Niger* All $ Cayman Islands* All $ Nigeria All $ Channel Islands* All $ Norway All $ Chile All $ Oman All $ China“A” Shares All $ Pakistan All $ China“B” Shares All $ Peru All $ Columbia All $ Philippines All $ Costa Rica All $ Poland All $ Croatia All $ Portugal All $ Cyprus* All $ Qatar All $ Czech Republic All $ Romania All $ Denmark All $ Russia Equities/Bonds $ Ecuador All $ Russia MINFINs $ Egypt All $ Senegal* All $ Estonia All $ Singapore All $ Euromarkets(3) All $ Slovak Republic All $ Finland All $ Slovenia All $ France All $ South Africa All $ Germany All $ South Korea All $ Ghana All $ Spain All $ Greece All $ Sri Lanka All $ Guinea Bissau* All $ Swaziland All $ Hong Kong All $ Sweden All $ Hungary All $ Switzerland All $ Iceland All $ Taiwan All $ India All $ Thailand All $ Indonesia All $ Togo* All $ Ireland All $ Trinidad & Tobago* All $ Israel All $ Tunisia All $ Italy All $ Turkey All $ Ivory Coast All $ UAE All $ Jamaica* All $ United Kingdom All $ Japan All $ Ukraine All $ Jordan All $ Uruguay All $ Kazakhstan All $ Venezuela All $ Kenya All $ Vietnam* All $ Latvia Equities $ Zambia All $ Latvia Bonds $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. 11/20/12 4 Amended Exhibit D (continued) to the Custody Agreement - The Cushing MLP Premier Fund and The Cushing Royalty Energy Income Fund Base Fee - A monthly base charge of $ per account (fund) will apply. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Straight Through Processing – fees waived. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $50. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $50 per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 11/20/12 5 Exhibit D-1 to the Custody Agreement DOMESTIC CUSTODY SERVICES FEE SCHEDULE at November, 2012 – THE CUSHING RENAISSANCE ADVANTAGE FUND Annual Fee Based Upon Market Value Per Fund* 0.40 basis point on average daily market value Minimum annual fee per fund - $ Plus portfolio transaction fees Portfolio Transaction Fees $ /book entry DTC transaction/Federal Reserve transaction/principal paydown $ /U.S. Bank repurchase agreement transaction $ /short sale $ /option/future contract written, exercised or expired $ /mutual fund trade/Fed wire/margin variation Fed wire $ /physical security transaction $ /disbursement (waived if U.S. Bancorp is Administrator) $ /segregated account per year §A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. §No charge for the initial conversion free receipt. §Overdrafts – charged to the account at prime interest rate plus 2. Chief Compliance Officer Support Fee* §$ /year Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *IMPORTANT NOTE: MINIMUM ANNUAL BASE FEE WILL BE DISCOUNTED 40% UNTIL TOTAL NET ASSETS EXCEED $ MILLION OR 36 MONTHS OF OPERATION, WHICHEVER COMES FIRST. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. 11/20/12 6 Exhibit D-1 (continued) to the Custody Agreement GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE at November, 2012 - THE CUSHING RENAISSANCE ADVANTAGE FUND Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $ Lithuania All $ Australia All $ Luxembourg All $ Austria All $ Malaysia All $ Bahrain All $ Mali* All $ Bangladesh All $ Malta All $ Belgium All $ Mauritius All $ Benin* All $ Mexico All $ Bermuda All $ Morocco All $ Botswana All $ Namibia All $ Brazil All $ Netherlands All $ Bulgaria All $ New Zealand All $ Burkina Faso* All $ Niger* All $ Canada All $ Nigeria All $ Cayman Islands* All $ Norway All $ Channel Islands* All $ Oman All $ Chile All $ Pakistan All $ China“A” Shares All $ Palestinian Autonomous Area* All $ China“B” Shares All $ Peru All $ Columbia All $ Philippines All $ Costa Rica All $ Poland All $ Croatia All $ Portugal All $ Cyprus* All $ Qatar All $ Czech Republic All $ Romania All $ Denmark All $ Russia Equities $ Ecuador All $ Russia MINFINs $ Egypt All $ Senegal* All $ Estonia All $ Serbia* All $ Euromarkets** All $ Singapore All $ Finland All $ Slovak Republic All $ France All $ Slovenia All $ Germany All $ South Africa All $ Ghana All $ South Korea All $ Greece All $ Spain All $ Guinea Bissau* All $ Sri Lanka All $ Hong Kong All $ Swaziland All $ Hungary All $ Sweden All $ Iceland All $ Switzerland All $ India All $ Taiwan All $ Indonesia All $ Thailand All $ Ireland All $ Togo* All $ Israel All $ Trinidad & Tobago* All $ Italy All $ Tunisia All $ Ivory Coast All $ Turkey All $ Jamaica* All $ UAE All $ Japan All $ United Kingdom All $ Jordan All $ Ukraine All $ Kazakhstan All $ Uruguay All $ Kenya All $ Venezuela All $ Latvia Equities $ Vietnam* All $ Latvia Bonds $ Zambia All $ Lebanon All $ * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value:<$5 billion: 1bp, >$5 billion and <$10 billion: .75 bps; >$10 billion: .50 bps. 11/20/12 7 Exhibit D-1 (continued) to the Custody Agreement - THE CUSHING RENAISSANCE ADVANTAGE FUND Annual Base Fee - $ per account (fund) will apply. § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge. § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $. Tax Reclamation Services: Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $ per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 11/20/12 8
